Citation Nr: 1758867	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-07 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for lateral instability associated with posttraumatic arthrosis of the left knee with failed ligament reconstruction. 

2.  Entitlement to an evaluation in excess of 10 percent for limitation of flexion, status post left knee arthroscopy, debridement, lateral meniscus chondroplasty, lateral femoral condyles, with osteoarthritic changes. 

3.  Entitlement to an evaluation in excess of 40 percent for left knee arthroscopic debridement and lateral meniscus chondroplasty with residual pain, swelling, and limitation of extension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987 and from July 1989 to September 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  The Veteran expressly waived initial RO consideration of evidence submitted after the hearing.  38 C.F.R. § 20.1304(c) (2017).

In a July 2008 rating decision, the RO granted a temporary evaluation of 100 percent from November 21, 2007 to January 1, 2008 based on surgical or other treatment necessitating convalescence, and, effective January 1, 2008, reduced the evaluation to 30 percent for lateral instability associated with posttraumatic arthrosis of the left knee with failed ligament reconstruction.  In a June 2009 rating decision, the RO granted service connection for limitation of flexion, status post left knee arthroscopy, debridement, lateral meniscus chondroplasty, lateral femoral condyles, with osteoarthritic changes and assigned a 10 percent evaluation, effective November 6, 2008, that was associated with the Veteran's service-connected posttraumatic arthrosis of the left knee with failed ligament reconstruction.  In a November 2016 rating decision, the RO granted service connection for left knee arthroscopic debridement and lateral meniscus chondroplasty with residual pain, swelling, and limitation of extension and assigned a 30 percent evaluation, effective May 8, 2008, that was also associated with the Veteran's service-connected posttraumatic arthrosis of the left knee with failed ligament reconstruction.  The Board notes that the current issues stem from the appeal of a claim for an increased evaluation for the Veteran's posttraumatic arthrosis of the left knee with failed ligament reconstruction received on March 31, 2008 and are reflected as such on the title page.

This matter was previously before the Board in June 2016.  At the time, the Board remanded the claims for further evidentiary development, including procurement of private medical records and a VA examination.  In July 2016, VA mailed a VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information, to the Veteran's address of record in order to obtain private treatment records on his behalf.  The Veteran did not return this form.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  In view of the foregoing, the Board concludes that there is no duty to attempt to obtain additional private treatment records.  As VA has fulfilled the duty to notify and assist to the extent possible, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Finally, the Board notes that in its prior remand decision, it observed that the issue of entitlement to service connection for depression, to include as secondary to service-connected left knee disability, was raised during the Veteran's February 2015 Board hearing.  Although the Board referred this claim, the AOJ did not address the new claim.  It is, again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's posttraumatic arthrosis of the left knee with failed ligament reconstruction has been manifested by severe recurrent subluxation or lateral instability and has been assigned a 30 percent rating, the highest rating available for other knee impairment, including instability; there is no evidence of ankylosis of the left knee.

2.  Since January 1, 2008, the Veteran's limitation of flexion, status post left knee arthroscopy, debridement, lateral meniscus chondroplasty, lateral femoral condyles, with osteoarthritic changes has been manifested by limitation of flexion, with consideration of pain, to no less than 105 degrees.

3.   Since January 1, 2008, the Veteran's left knee arthroscopic debridement and lateral meniscus chondroplasty with residual pain, swelling, and limitation of extension has been manifested by limitation of extension, with consideration of pain, to no more than 35 degrees. 


CONCLUSIONS OF LAW

1.  Throughout the pendency of the appeal, the criteria for a rating in excess of 30 percent for instability associated with posttraumatic arthrosis of the left knee with failed ligament reconstruction have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5257 (2017).

2.  Since January 1, 2008, the criteria for a rating of 10 percent, but no higher, for limitation of flexion, status post left knee arthroscopy, debridement, lateral meniscus chondroplasty, lateral femoral condyles, with osteoarthritic changes have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5260 (2017).

3.  Since January 1, 2008, the criteria for a rating of 40 percent, but no higher, for left knee arthroscopic debridement and lateral meniscus chondroplasty with residual pain, swelling, and limitation of extension have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that an increased rating is warranted for his left knee.  He asserts that as a result of his left knee disability, he is no longer able to run, hike, bike, scuba dive, or dance.  He also reports pain with standing after approximately 20 minutes.  He wears a leg brace in order to walk and move around.  He reports that he is able to drive an automatic transmission vehicle but he has difficulty driving his manual transmission pickup truck.  The Veteran also stated that, due to his job duties as an automotive supervisor, he needs to ice, heat, and elevate his leg due to swelling and pain when he gets home.  See February 2015 Board Hearing Transcript. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Currently, the Veteran is in receipt of a 30 percent disability rating for lateral instability associated with posttraumatic arthrosis of the left knee with failed ligament reconstruction.  The 30 percent rating is assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, which pertains to recurrent subluxation or lateral instability of the knee.  The Veteran's left knee limitation of flexion, currently evaluated as 10 percent disabling, is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, which pertains to limitation of flexion.  The Veteran's left knee limitation of extension is currently rated as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, which pertains to limitation of extension.  The combined disability rating for the left knee disability is 60 percent for the period since May 8, 2008.  See 38 C.F.R. § 4.25 (2017).

Diagnostic Code 5010 indicates that arthritis due to trauma should be rated as degenerative arthritis.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved, which in this case are Diagnostic Codes 5270-5274.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes throughout the pendency of the appeal, the Veteran has been in 
receipt of the maximum schedular rating based on recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  As such, the issue is whether higher ratings are warranted under Diagnostic Codes 5260 and 5261 since January 1, 2008.  

Diagnostic Codes 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71a  Plate II.  Diagnostic Code 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent disabling; limitation of knee flexion to 30 degrees is rated as 20 percent disabling; and limitation of knee flexion to 15 degrees is rated as 30 percent disabling.  Diagnostic Code 5261 provides that limitation of knee extension to 40 degrees is rated as 40 percent disabling and limitation of knee extension to 45 degrees is rated as 50 percent disabling.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  "It is the intention to recognize actually painful . . . joints due to healed injury as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. 
§ 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

In a March 2008 VA treatment note, the Veteran was assessed with left knee pain, normal range of motion, and positive for crepitus.  The Veteran continued to report left knee pain at a September 2008 primary care visit.  In an October 2008 Compensation and Pension examination report, the VA examiner determined that the Veteran's left knee had full extension at 0 degrees with flexion to 140 degrees.  He also determined that there was pain on motion with discomfort throughout.  At a November 2008 private treatment evaluation, the Veteran reported arthritis flare-ups of the left knee joint and physical examination revealed left knee range of motion from 20 to 120 degrees.  The clinician also noted that the Veteran underwent an arthroscopy in November 2007 due to significant pain, catching and locking of his left knee.  During a subsequent February 2009 Compensation and Pension examination, the Veteran presented with left knee pain on motion with discomfort throughout.  He had extension limited to 25 degrees due to pain, with flexion limited to 110 degrees (or by 30 degrees) due to pain.  A September 2016 VA examination documented left knee flexion limited to 105 degrees and left knee extension limited to 35 degrees.

Based on review of the foregoing, the Board finds that since January 1, 2008 the disability picture for the Veteran's left knee condition most closely approximated the criteria for a 10 percent rating for flexion and a 40 percent rating for extension.  Examination findings revealed that the Veteran had flexion ranging from 140 degrees (normal) and up to 105 degrees, which was limited due to pain.  The Veteran did not have left knee flexion limited to 45 degrees or less, as needed for a rating in excess of 10 percent.  Although flexion limited to 140, 110, or 105 degrees would result in a 0 percent rating pursuant to Diagnostic Code 5260, given the Veteran's credible reports of painful motion, the Board finds that a 10 percent rating for left knee flexion is warranted as of January 1, 2008.  See 38 C.F.R. § 4.59.  As for left knee extension, examination findings reflect extension limited to 20 degrees prior to November 6, 2008, warranting a 30 percent rating, and limited to 25 degrees and 35 degrees thereafter, warranting a 40 percent rating.  As such, the Board finds that a 40 percent rating for left knee extension is warranted throughout the pendency of the appeal.  See 38 C.F.R. § 4.7 ("Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating").  

The Board now turns to whether even higher ratings are warranted, and concludes that higher ratings are prohibited by law, as explained below.

The amputation rule set forth at 38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  More specifically, as applicable in this case, the combined evaluations shall not exceed the 60 percent evaluation set forth under 38 C.F.R. § 4.71a, Diagnostic Codes 5162, 5163, and 5164 for an amputation of the thigh at the middle or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.68.

Thus, assuming arguendo, that the hypothetical elective level of the amputation is above the knee joint, a 60 percent combined rating would be the maximum assignable under the "amputation rule" set forth in 38 C.F.R. § 4.68 and Codes 5161, 5162-5164, as the left knee condition does not involve the upper third of the left thigh.  In other words, the 60 percent combined rating currently in effect for the Veteran's service-connected left knee condition is the maximum assignable irrespective of the intensity of disability at the elective level, middle and lower third of the left thigh.

Therefore, as a matter of law, entitlement to an evaluation in excess of 60 percent for the Veteran's service-connected left knee condition since January 1, 2008 is not assignable.  See Sabonis v. Brown, 6 Vet. App. 426, 430  (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated as a consequence of the absence of legal merit or lack of entitlement under the law).

The Board has also considered the decision of the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  The Board observes that the VA examinations of record do not expressly note that range of motion testing was conducted in the areas required by Correia.  However, the Veteran is now in receipt of the maximum combined schedular rating for a left knee condition under the "amputation rule" set forth in 38 C.F.R. § 4.68 and Codes 5161, 5162-5164.  Thus, a remand for a new VA examination in light of Correia would serve no useful purpose.  The examination findings and the examination reports are adequate to decide the case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 30 percent for lateral instability associated with posttraumatic arthrosis of the left knee with failed ligament reconstruction is denied.

An evaluation of 10 percent, but no higher, for limitation of flexion, status post left knee arthroscopy, debridement, lateral meniscus chondroplasty, lateral femoral condyles, with osteoarthritic changes is granted from January 1, 2008. 

An evaluation of 40 percent, but no higher, for left knee arthroscopic debridement and lateral meniscus chondroplasty with residual pain, swelling, and limitation of extension is granted from January 1, 2008. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


